Case: 11-20291     Document: 00511787936         Page: 1     Date Filed: 03/14/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 14, 2012

                                       No. 11-20291                        Lyle W. Cayce
                                                                                Clerk

THE HAROLD ROUCHER TRUST U/A DTD 9/21/72, on behalf of itself and
all others similarly situated, Lead Plaintiff for the Preferred Stock Purchaser
Class; PREFERRED STOCK PURCHASER PLAINTIFFS; JOSEPH PRIBYL,

                                                  Plaintiffs - Appellants
v.

ANTHONY J. NOCELLA; RUSSELL McCANN; LEWIS S. RANIERI,

                                                  Defendants - Appellees

FRANKLIN LEAD PLAINTIFF GROUP,

                                                  Movant - Appellant



                 Appeals from the United States District Court for
                     the Southern District of Texas, Houston
                                  4:08-CV-1810


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        Appellants challenge the district court’s judgment dismissing plaintiffs’
suit under Rule 12(b)(6) and the court’s order striking quotations from a Report
of Examination issued by the FDIC. For essentially the reasons assigned by the

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20291   Document: 00511787936     Page: 2   Date Filed: 03/14/2012



                                 No. 11-20291

district court in its order of May 12, 2010 and its thorough opinion and order of
March 21, 2011 we affirm both the order granting the motion to strike the FDIC
report and the judgment of dismissal.
      AFFIRMED.




                                        2